MEMORANDUM **
Peter Alexander Kelly appeals the judgment and sentence imposed following his guilty plea to attempted entry after deportation in violation of 8 U.S.C. § 1326.
We decline to entertain on direct appeal Kelly’s claim that he received ineffective assistance of counsel because the record is insufficiently developed to permit review *853and it is not obvious from the current record that Kelly’s legal representation was so inadequate that it obviously denied Kelly his Sixth Amendment rights. Ineffective assistance of counsel claims are ordinarily raised in habeas proceedings. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003) (describing exceptions to general rule against entertaining ineffective assistance claims on direct appeal).
We lack jurisdiction to review the district court’s denial of his request for a downward departure based on extraordinary family circumstances and/or a combination of circumstances because the district court expressly indicated that it was denying the request on each ground in its discretion. United States v. Linn, 362 F.3d 1261, 1262 (9th Cir.2004) (per curiam).
DISMISSED in part and AFFIRMED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.